BLANCHE, Judge,
dissenting.
In my opinion, the plaintiff Wometco and the defendants Luts and Gunn had an agreement for the purchase and sale of the capital stock of Slidell Cablevision on Sep*881tember 20,1976, as evidenced by the acceptance by Luts and Gunn of Wometco’s offer. After the acceptance of this offer, Luts and Gunn obtained a better offer from Ralph L. Agee and then refused to honor their previous agreement with Wometco.
Both the trial court and my colleagues allowed Luts and Gunn to slip out of their agreement on a technicality of their own making concerning the “non-competition” agreement. The majority is in error in assuming this minor change in the original offer amounted to a counter offer which required Wometco’s acceptance. The thing to be sold and the price to be paid therefor had been agreed upon, and the provision concerning the change in the non-competition agreement was at most an accidental stipulation. If not, the evidence shows that the same was accepted by Wometco by both word and action.
I respectfully dissent.